PER CURIAM.
Cori Cameron (“Wife”) appeals from a final judgment of dissolution of marriage. She contends that the trial court erred in its child support calculations by including in Wife’s gross income amounts that the employer contributed to her health insurance costs without subtracting a corre*987sponding amount in determining her net income. Christopher Cameron (“Husband”) concedes error.
Wife also argues that the final judgment did not conform to the trial court’s oral pronouncement regarding the responsibility for daycare expenses incurred after the child began voluntary prekindergarten in August 2013. The trial court orally pronounced that these expenses would be shared in the same percentage(s) utilized for the purpose of calculating child support.1 However, the final judgment imposed the obligation to pay these expenses entirely upon Wife. Husband again concedes error.2
On remand, after redetermining Wife’s net income, the trial court is directed to recalculate child support, child support ar-rearages, and each party’s respective share for child care expenses.
REVERSED and REMANDED.
EVANDER, BERGER and LAMBERT, JJ., concur.

. The final judgment provided for an equal time-sharing arrangement.


. The two issues presented in this appeal were unsuccessfully raised in Wife's motion for rehearing.